DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a client device”, “a first rendering tool”, “a second rendering tool”, “a rendering tool” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device”, “tool” coupled with functional language “configured to...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: For instance, see paragraphs 9-10 of the specification of the Pub. No. US 2021/0327471 that recites “...a rendering tool configured to load a recipe comprising a reference to at least one input essence and at least one instruction that collectively generates an output essence using the at least one input essence; and a render engine of the rendering tool configured to execute the at least one instruction and including a file format parser configured to load the at least one input essence from a file of media content, and a plugin having a web server embedded therein that is communicatively coupled with a TCP port. Moreover, the system includes a client device configured to request media configured by the recipe and to receive the output essence and display the received output essence on a browser executed thereon. In this aspect, the render engine is configured to generate the output essence from the at least one input essence in accordance with the at least one instruction in the recipe. In this aspect, the system includes a client device configured to request media content that is configured by a recipe and to display output essence on a browser executed on the client device; a first rendering tool configured to load the recipe in response to a request from a client device, with the recipe comprising a reference to at least one input essence and at least one instruction for processing the at least one input essence to generate the output essence; and a render engine of the first rendering tool configured to execute the at least one instruction. Moreover, the system includes an HTTP client of the first render engine configured to request, from an embedded web server hosted by a plugin of a second rendering tool, a plurality of frames of the at least one input essence; receive, from the embedded web server, a payload comprising the plurality of frames of the at least one input essence; and provide the plurality of frames to the render engine of the first rendering tool to generate the output essence from the plurality of frames by executing the at least one instruction in the recipe to process the plurality of frames.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Response to Arguments
Applicant's arguments filed on 04/27/2022 with respect to claims 1-19 have been fully considered but they are not persuasive.
In re pages 6-8, Applicant states that “As an initial matter, the Office Action has interpreted claims 1-19 as allegedly invoking 35 U.S.C. § 112(f). In particular, the Office Action alleges that these claims invoke 35 U.S.C. § 112(f) because the claim terms: “client device” and “rendering tool” allegedly recite generic placeholders that are coupled with functional language without reciting sufficient structure to perform the stated function. The Applicant respectfully submits that this allegation misstates the statute, as “sufficient structure” is not the sole factor for determining the applicability of 35 U.S.C. § 112(f): An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” (Pre-AIA  35 U.S.C. § 112, 9 6; see also 35 U.S.C. § 112) (emphasis added). Thus, even where “sufficient structure” is alleged to be absent from a claim element (which the Applicant does not admit of any of the claim elements recited in the subject application), the claim element must also lack sufficient materials and sufficient acts for performing the specified function in order to invoke 35 U.S.C. § 112(f) (see MPEP § 2181). In Masco Corp. v. United States, the Federal Circuit specifically addressed the recitation of “acts” in this context, stating: “a limitation of [a] claim cannot be construed as a step-plus-function limitation without a showing that the limitation contains no act’ (303 F.3d 1316, 1327 (Fed. Cir. 2002) (emphasis added)). Continuing in this opinion, the Federal Circuit found that functional elements correspond to what is being accomplished, whereas sufficient acts “correspond to how the function is accomplished” (Id.). In the context of the Applicant’s claims 1-19, the respective recitations of each claim include at least one of structure, material, or acts sufficient to prohibit interpretation under 35 U.S.C. § 112(f). For example, claim 1 recites, inter alia, “a client device configured to request media content that is configured by a recipe and to display output essence on a browser executed on the client device.” Moreover, claim 1 further recites “a first rendering tool configured to load the recipe in response to a request from a client device’ (emphasis added), where the “first rendering tool” further includes: “a render engine of the first rendering tool configured to execute the at least one instruction [and] an HTTP client of the first render engine configured to” perform a number of additional acts. Here, claim 1 recites acts sufficient to remove the “client device” and the “rendering tool” from the purview of 35 U.S.C. § 112(f).” Moreover, while differing in scope, independent claims 8 and 15 recite similar features. Thus, all of claims 1, 8 and 15, along with their respective dependent claims, recite sufficient structure, material, or acts when read according to the Applicant’s specification, and “the PTO may not disregard the structure disclosed in the specification corresponding to such language when rendering a patentability determination” (In re Donaldson Co., 16 F.3d 1189, 1194, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994)). Accordingly, the Applicant respectfully submits that the above-noted claims fall outside the scope of 35 U.S.C. § 112(f) and cannot be interpreted according thereto.”
(1) In response, the Examiner has acknowledged the Applicant’s statements. However, as written, claims 1-19 invoke 35 U.S.C. § 112(f) since such claims do not present sufficient structure, material, or acts for performing the claimed function. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In re pages 8-12, Applicant states that “As noted above, claims 1, 3-5, 7-8, 10-12, 14, and 19 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Simeonov. The Applicant respectfully submits that Simeonov fails to anticipate at least independent claim 1 as it does not cite each and every features recited therein. In particular, independent claim 1 currently recites, in part: a client device configured to request media content that is configured by a recipe and to display output essence on a browser executed on the client device; a first rendering tool configured to load the recipe in response to a request from a client device, with the recipe comprising a reference to at least one input essence and at least one instruction for processing the at least one input essence to generate the output essence; a render engine of the first rendering tool configured to execute the at least one instruction; an HTTP client of the first render engine configured to: request, from an embedded web server hosted by a plugin of a second rendering tool, a plurality of frames of the at least one input essence; receive, from the embedded web server, a payload comprising the plurality of frames of the at least one input essence; and provide the plurality of frames to the render engine of the first rendering tool to generate the output essence from the plurality of frames by executing the at least one instruction in the recipe to process the plurality of frames. (Emphases added.) To place the claimed invention in context, conventional content delivery systems require a full rendering of a media essence (e.g., as described in paragraphs [0003] to [0006] of the application as filed) where some type of editing instructions, such as burning a brand logo, is required to the media essence. The claimed system overcomes the requirement of rendering a full media essence (e.g., an entire media file of content), by instead exploiting APIs of a rendering tool to allow a web server to be embedded in that tool, which enables other devices (e.g., client devices) to access the results and apply a recipe to one or more essence sources on a frame by frame basis. (See paragraph [0007] of the Specification.) That is, the system recited in claim 1 embeds a web server hosted by a plugin of a rendering tool to deliver the content on a frame by frame basis for only the requested essence (1.e., the claimed “plurality of frames”) of the output essence. To illustrate these features, an exemplary embodiment of the claimed system is shown in Figure 2 of the Applicant as filed: As shown in the exemplary system, there are two separate third-party render tools 102 and 202 provided in the system. In general, one skilled in the art understands that a render tool can be an application (e.g., Adobe Premiere Pro or iMovie) as described in paragraph [0032] of the  specification, for rendering media content as part of an editing environment, for example. Moreover, as described in paragraph [0034] of the application, “[d]uring rendering, when tool 202 requests a frame, HTTP client 208 is configured to establish a connection with web server 112, via TCP port 116, for example, that is embedded in plugin 110 and requests a grain over HTTP that will contain the frame in question from tool 102.” (Emphases added.) Moreover, paragraph [0036] further describes how: “[t]ool 202 .. . requests a source frame from HTTP client 208, which itself makes an HTTP grain request of the upstream tool (i.e., tool 102) via web server 112. Web server 112 of the write API plugin 110 receives the request via TCP port 116, and requests render engine 104 for the correct frames for the grain (e.g., frames 54,001 — 108,000), awaits the response (i.e., the essence 108 from file 114 as described above), and returns the frames.” By embedding web server 112 as an API plugin 110 in the render engine 104, the third- party render tool 202 does not need to “wait for a completed essence file to be written to a disk before rendering the resulting content to client device 220.” (See paragraph [0037] of the specification.) That is, the configured system “eliminates the need to fully render the at least one input essence using the another rendering tool.” (Id. at [0043].) Instead, only the required frames are delivered as the final output (i.e., the frames are individually provided to order), and the system does not require a rendering of a full the input essence (including unused frames), which is unnecessary and wastes computing resources and time. The Applicant respectfully submits that these features are clearly not disclosed or suggested by Simeonov. In general, Simeonov discloses a system and method for inserting relevant content into existing electronic content (“native content”) such as websites and GUI applications. (See col. 2, lines 13-35 of Simeonov.) The display items can be advertisements targeting the user, calls to action, links to additional content, and the like. (Id.) According to Simeonov’s system, the addition of the content considers various attributes of the native content into which the display content is to be placed, the user viewing the content, the device on which the content is being placed, the structure of the content, metadata related to the content and/or the content domain, the inserted content itself, and the like. (Id.) To try to justify the rejection of independent claim 1, the Office Action cites column 5, lines 47-63 of Simeonov, which discloses: The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110. ... In some embodiments, the client device 110 also includes client software 145. The client software 145 provides functionality to the client 110 that allows a user to view, customize and observe the collection and use of advertising information by entities that deliver content and/or ads to their device as described in greater detail below. The client software 145 may be implemented in various forms, for example, it may be in the form of a Java or .NET applet that is downloaded to the device 110 and runs in conjunction with or as an extension to the web browser 140, or the client software 145 may be in the form of a standalone application, implemented in a multi-platform language such as Java or in native processor executable code. (Emphases added.) In this regard, one skilled in the art would simply understand this cited portion of Simeonov to describe how web browsers and similar applications on a client device can access content to be delivered to the device from a conventional content provider. This is completely unrelated to claim 1’s feature of: “an HTTP client of the first render engine configured to... . request, from an embedded web server hosted by a plugin of a second rendering tool, a plurality of frames of the at least one input essence” (emphasis added) as described above. The Office Action also cites column 6, lines 26-64 of Simeonov, which discloses, in part, that “the content publisher or application owner provides additional instructions to include the functionality described below (using, for example, separate HTTP calls to a server providing the services).” Here, one skilled in the art would know that such HTTP calls are simple HTTP requests for requesting the content from the conventional content provider. This is entirely different than actually embedding a web server hosted by a plugin in a rendering tool for providing content (1.e., a requested plurality of frames) by that rendering tool. In sum, the Office Action appears to be equating Simeonov’s content providers 115 on the claimed “web servers”. However, the claims specify more than conventional content servers, but instead provide a specific tool, i.e., the web server that is embedded as a plugin in the rendering tool that is configured to provide the requested content. Thus, unlike systems such as that described in Simeonov where all frames of the “relevant content” (i.e., the entire content file) must be delivered, the claimed system exploits the rendering tool to allow a web server to be embedded in that tool, which enables the client device to access the results for applying a recipe to one or more essence sources on a frame by frame basis. These features are not disclosed nor suggested by Simeonov. For the foregoing reasons, the Applicant respectfully submits that Simeonov fails to anticipate independent claim 1 as it fails to disclose each and every feature recited therein. Moreover, while differing in scope, independent claim 8 recites similar features and is thus also patentable over Simeonov for similar reasons as discussed above with respect to independent claim 1. Thus, reconsideration and withdrawal of the pending rejection of independent claims 1 and 8, along with dependent claims 3-5, 7, 10-12, and 14, under 35 U.S.C. § 102(a)(1) as being anticipated by Simeonov is respectfully requested.”
(2) In response, the Examiner respectfully disagrees. For instance, Simeonov discloses in fig. 1 col. 5 lines 8-12, lines 43-46 the following: First, the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. Second, the users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110. Also, see figs. 2-4 col. 5 lines 6-8, lines 47-63, col. 6 lines 26-64. It should be noted that the content includes a plurality of images which are provided by content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1.
Thus, from the above passages, Simeonov indeed discloses the following claimed limitations of independent claim 1 that recites “a client device (i.e. client devices 110 as shown in fig. 1) configured to request media content that is configured by a recipe and to display output essence on a browser executed on the client device” (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46)
And Simeonov discloses in fig. 2 col. 6 lines 52-60 the following: First, when viewing the content, however, certain structural elements may be useful to define how and where content is rendered. For example, the client device 110 displays a view or viewport 205 into a particular web page or client application, which can change as the user scrolls up, down, left or right, or enlarges or decreases the screen size. Second, in the example of FIG. 2, the client application is a Web browser operating on a tablet device, and the viewport is the effective viewable area of a particular page at any one time. Also, see figs. 2-4 col. 5 lines 8-12, lines 43-63, col. 6 lines 26-51. It should be noted that the content includes a plurality of images which are provided by content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1. Furthermore, the client application is a Web browser operating on a tablet device.
Thus, from the above passages, Simeonov indeed discloses the following claimed limitations of independent claim 1 that recites “rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) configured to load the recipe in response to a request from a client device (i.e. client devices 110 as shown in fig. 1), with the recipe comprising a reference to at least one input essence and at least one instruction for processing the at least one input essence to generate the output essence” (i.e. When viewing the content, however, certain structural elements may be useful to define how and where content is rendered. For example, the client device 110 displays a view or viewport 205 into a particular web page or client application, which can change as the user scrolls up, down, left or right, or enlarges or decreases the screen size. In the example of FIG. 2, the client application is a Web browser operating on a tablet device, and the viewport is the effective viewable area of a particular page at any one time as described in fig. 2 col. 6 lines 52-60)
And Simeonov discloses in fig. 1 col. 5 lines 43-46 the following: the users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110. Also, see fig. 2 col. 5 lines 47-63, col. 6 lines 26-51. It should be noted that the content includes a plurality of images which are provided by content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1. Furthermore, the client application is a Web browser operating on a tablet device.
Thus, from the above passages, Simeonov indeed discloses the following claimed limitations of independent claim 1 that recites “a render engine of the first rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) configured to execute the at least one instruction” (i.e. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 43-46)
And Simeonov discloses in fig. 1 col. 5 lines 8-12, lines 43-46, col. 6 lines 4-6 the following: First, the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. Second, the users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110. Third, the network 120 facilitates the transmission of TCP/IP protocol communications and HTTP/HTTPS requests made by the web browser 140. Also, see figs. 2-4 col. 5 lines 6-8, lines 47-63, col. 6 lines 26-64. It should be noted that the content includes a plurality of images which are provided by content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1. Furthermore, the client devices 110 by interacting with software on the device 110, such as a web browser 140. Moreover, the network 120 facilitates the transmission of TCP/IP protocol communications and HTTP/HTTPS requests made by the web browser 140.
Thus, from the above passages, Simeonov indeed discloses the following claimed limitations of independent claim 1 that recites “an HTTP client (i.e. the network 120 facilitates the transmission of TCP/IP protocol communications and HTTP/HTTPS requests made by the web browser 140 as described in col. 6 lines 4-6 in fig. 1) of the first render engine configured to: request, from an embedded web server hosted by a plugin of a second rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1), a plurality of frames of the at least one input essence” (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46)
And Simeonov discloses in fig. 1 col. 5 lines 8-12, lines 43-46, col. 11 lines 32-41 the following: First, the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. Second, the users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110. Third, the extension logic used to determine where and when the display items are placed may be related to the extension content itself across native content at various levels of granularity, e.g., in the case of HTML content on the Web, a page or session or unit of time. Fourth, as such, there is system-level extension and display content coordination (on the server and/or client-side) with regards to what gets placed where that is independent of the extension logic in any one extension payload (a widget, ad, etc.) across all types of extensions and display content. Also, see figs. 2-4 col. 6 lines 26-64, col. 7 lines 60-61. It should be noted that the content includes a plurality of images which are provided by content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1. Furthermore, the client devices 110 by interacting with software on the device 110, such as a web browser 140.
Thus, from the above passages, Simeonov indeed discloses the following claimed limitations of independent claim 1 that recites “receive, from the embedded web server, a payload comprising the plurality of frames of the at least one input essence” (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110. The extension logic used to determine where and when the display items are placed may be related to the extension content itself across native content at various levels of granularity, e.g., in the case of HTML content on the Web, a page or session or unit of time. As such, there is system-level extension and display content coordination (on the server and/or client-side) with regards to what gets placed where that is independent of the extension logic in any one extension payload (a widget, ad, etc.) across all types of extensions and display content as described in fig. 1 col. 5 lines 8-12, lines 43-46, col. 11 lines 32-41)
And Simeonov discloses in fig. 1 col. 5 lines 8-12, lines 43-46 the following: First, the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. Second, the users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110. Also, see figs. 2-4 col. 5 lines 6-8, lines 47-63, col. 6 lines 26-64. It should be noted that the content includes a plurality of images which are provided by content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1. Furthermore, the client devices 110 by interacting with software on the device 110, such as a web browser 140.
Thus, from the above passages, Simeonov indeed discloses the following claimed limitations of independent claim 1 that recites “and provide the plurality of frames to the render engine of the first rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) to generate the output essence from the plurality of frames by executing the at least one instruction in the recipe to process the plurality of frames” (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46). Also, see figs. 3-4)
Therefore, from the above passages, Simeonov discloses all the claimed limitations of independent claim 1 and also, all the claimed limitations of independent claim 8 that recites similar features.
In re page 12, Applicant states that “The Applicant notes that Simeonov also fails to disclose features recited in certain dependent claims. For example, claim 3 (and similarly claim 10) recites: “wherein the plugin comprises a write API configured to offer an HTTP server connection to the HTTP client of the first render engine.” Column 6 of Simeonov, as cited by the Office Action, mentions APIs, but only in the context of how the objects are manipulated, presented and displayed on the user interface of the device. Simeonov’s APIs are not used as plugins in a third-party rendering tool and these features are otherwise entirely unrelated to those of claims 3 and 10. If the Office Action maintains the rejection of these claims, the Applicant respectfully requests a more detailed explanation for how these features are actually taught by Simeonov. Otherwise, the Applicant submits that claims 3 and 10 are not anticipated by Simeonov for this additional reason as well as for their dependence on claims 1 and 8, respectively.”
(3) In response, as discussed above in (2) with respect to independent claims 1 and 8 which is also applicable to above Applicant’s arguments, Simeonov discloses all the claimed limitations of independent claims 1 and 8. Furthermore, Simeonov discloses in fig. 1 col. 5 lines 8-12, col. 6 lines 4-6, lines 26-33 the following: First, the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. Second, the network 120 facilitates the transmission of TCP/IP protocol communications and HTTP/HTTPS requests made by the web browser 140. Third, the client device 110 that receives, displays and request digital information to a user. Fourth, the content displayed on the device may be organized according to various structures, including, for example using an object-based hierarchical structure such as a document object model (DOM) that allows the objects to be addressed and manipulated using various programming methods and application programming interfaces (APIs). Therefore, application programming interfaces (APIs) and the network 120 facilitates the transmission of TCP/IP protocol communications and HTTP/HTTPS requests made by the web browser 140 as shown in fig. 1. Also, see figs. 2-4 col. 5 lines 6-8, lines 47-63, col. 6 lines 34-64.
From the above passages, Simeonov indeed discloses the claimed limitation of claim 3 that recites “wherein the plugin comprises a write API configured to offer an HTTP server connection to the HTTP client of the first render engine” (see fig. 2 col. 5 lines 6-8, lines 47-63, col. 6 lines 34-64 for the plugin comprises a write API configured to offer an HTTP server connection to the HTTP client of the first render engine (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The network 120 facilitates the transmission of TCP/IP protocol communications and HTTP/HTTPS requests made by the web browser 140. The client device 110 that receives, displays and request digital information to a user. The content displayed on the device may be organized according to various structures, including, for example using an object-based hierarchical structure such as a document object model (DOM) that allows the objects to be addressed and manipulated using various programming methods and application programming interfaces (APIs) as described in fig. 1 col. 5 lines 8-12, col. 6 lines 4-6, lines 26-33). Also, see figs. 3-4)
Therefore, Simeonov discloses the claimed limitations of claims 3 and 10 that recite similar features.
In re page 13, Applicant states that “Finally, claims 2 and 9 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Simeonov and further in view of Nakamura, and claims 6, 13 and 15-18 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Simeonov and further in view of Gorin. First, with regard to independent claim 15, the Applicant notes while differing in scope, claim 15 recites similar features as discussed above with respect to claim 1, including “a plugin having a web server embedded therein that is communicatively coupled with a TCP port for receiving a request from a client device for the output essence.” Gorin is only cited for its alleged disclosure of a file format parser, which, even if it were to disclose (not admitted), fails to cure the deficiencies of Simeonov as discussed above. Thus, even if Simeonov were modified by Gorin as proposed by the Office Action, the resulting combination would fail to disclose similar features recited in claim 15 as in claim 1 discussed above. As such, the Applicant respectfully submits that independent claim 15 is patentable over the cited prior art of record. Otherwise, Nakamura is also only cited for certain features in dependent claims 2 and 9, but also fails to cure the deficiencies of Simeonov. As such, the Applicant respectfully submits that each of dependent claims 2, 6, 9, 13 and 16-18 are patentable by virtue of their dependence on their respective independent claims as well as for additional subject matter recited therein. Thus, reconsideration and withdrawal of the pending rejection of claims under 35 U.S.C. § 103(a) is respectfully requested.”
(4) In response, as discussed above in (2) with respect to independent claims 1 and 8 which is also applicable to independent claim 15, Simeonov discloses all the claimed limitations of independent claims 1 and 8, and the combination of Simeonov and Gorin discloses all the claimed limitations of independent claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, 10-12, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simeonov et al. (US 9,830,304 B1)(hereinafter Simeonov).
Re claim 1, Simeonov discloses a system for dynamic access rendering of media content, the system comprising: a client device configured to request media content that is configured by a recipe and to display output essence on a browser executed on the client device (see fig. 2 col. 5 lines 6-8, lines 47-63, col. 6 lines 26-64 for a client device (i.e. client devices 110 as shown in fig. 1) configured to request media content that is configured by a recipe and to display output essence on a browser executed on the client device (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46). Also, see figs. 3-4); a first rendering tool configured to load the recipe in response to a request from a client device, with the recipe comprising a reference to at least one input essence and at least one instruction for processing the at least one input essence to generate the output essence (see fig. 2 col. 5 lines 8-12, lines 43-63, col. 6 lines 26-51 for a first rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) configured to load the recipe in response to a request from a client device (i.e. client devices 110 as shown in fig. 1), with the recipe comprising a reference to at least one input essence and at least one instruction for processing the at least one input essence to generate the output essence (i.e. When viewing the content, however, certain structural elements may be useful to define how and where content is rendered. For example, the client device 110 displays a view or viewport 205 into a particular web page or client application, which can change as the user scrolls up, down, left or right, or enlarges or decreases the screen size. In the example of FIG. 2, the client application is a Web browser operating on a tablet device, and the viewport is the effective viewable area of a particular page at any one time as described in fig. 2 col. 6 lines 52-60). Also, see figs. 3-4); a render engine of the first rendering tool configured to execute the at least one instruction (see fig. 2 col. 5 lines 47-63, col. 6 lines 26-51 for a render engine of the first rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) configured to execute the at least one instruction (i.e. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 43-46); an HTTP client of the first render engine configured to: request, from an embedded web server hosted by a plugin of a second rendering tool, a plurality of frames of the at least one input essence (see fig. 2 col. 5 lines 6-8, lines 47-63, col. 6 lines 26-64, col. 7 lines 60-61 for an HTTP client (i.e. the network 120 facilitates the transmission of TCP/IP protocol communications and HTTP/HTTPS requests made by the web browser 140 as described in col. 6 lines 4-6 in fig. 1) of the first render engine configured to: request, from an embedded web server hosted by a plugin of a second rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1), a plurality of frames of the at least one input essence (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46). Also, see figs. 3-4); receive, from the embedded web server, a payload comprising the plurality of frames of the at least one input essence (see fig. 2 col. 6 lines 26-64, col. 7 lines 60-61 for receive, from the embedded web server, a payload comprising the plurality of frames of the at least one input essence (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110. The extension logic used to determine where and when the display items are placed may be related to the extension content itself across native content at various levels of granularity, e.g., in the case of HTML content on the Web, a page or session or unit of time. As such, there is system-level extension and display content coordination (on the server and/or client-side) with regards to what gets placed where that is independent of the extension logic in any one extension payload (a widget, ad, etc.) across all types of extensions and display content as described in fig. 1 col. 5 lines 8-12, lines 43-46, col. 11 lines 32-41). Also, see figs. 3-4); and provide the plurality of frames to the render engine of the first rendering tool to generate the output essence from the plurality of frames by executing the at least one instruction in the recipe to process the plurality of frames (see fig. 2 col. 5 lines 6-8, lines 47-63, col. 6 lines 26-64, col. 7 lines 60-61 for provide the plurality of frames to the render engine of the first rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) to generate the output essence from the plurality of frames by executing the at least one instruction in the recipe to process the plurality of frames (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46). Also, see figs. 3-4)
Re claim 3, Simeonov as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the plugin comprises a write API configured to offer an HTTP server connection to the HTTP client of the first render engine (see fig. 2 col. 5 lines 6-8, lines 47-63, col. 6 lines 34-64 for the plugin comprises a write API configured to offer an HTTP server connection to the HTTP client of the first render engine (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The network 120 facilitates the transmission of TCP/IP protocol communications and HTTP/HTTPS requests made by the web browser 140. The client device 110 that receives, displays and request digital information to a user. The content displayed on the device may be organized according to various structures, including, for example using an object-based hierarchical structure such as a document object model (DOM) that allows the objects to be addressed and manipulated using various programming methods and application programming interfaces (APIs) as described in fig. 1 col. 5 lines 8-12, col. 6 lines 4-6, lines 26-33). Also, see figs. 3-4)
Re claim 4, Simeonov as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the first rendering tool is configured to generate the output essence comprising the processed plurality of frames just in time in response to the request from the client device, without processing an entirety of the at least one input essence before generating the output essence (see fig. 2 col. 5 lines 6-8, lines 47-63, col. 6 lines 26-64, col. 7 lines 60-61 for the first rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) is configured to generate the output essence comprising the processed plurality of frames just in time in response to the request from the client device (i.e. client devices 110 as shown in fig. 1), without processing an entirety of the at least one input essence before generating the output essence (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46). Also, see figs. 3-4)
Re claim 5, Simeonov as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the first rendering tool is configured to generate the output essence from the at least one input essence before an entirety of the requested media content is written to a disk (see fig. 2 col. 5 lines 6-8, lines 47-63, col. 6 lines 26-64 for the first rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) is configured to generate the output essence from the at least one input essence before an entirety of the requested media content is written to a disk (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46). Also, see figs. 3-4)
Re claim 7, Simeonov as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the at least one instruction for processing comprises adding a logo to the at least one input essence to generate the output essence, such that the requested media content includes the logo when displayed by browser of the client device (see fig. 2 col. 5 lines 47-63, col. 6 lines 26-64 for the at least one instruction for processing comprises adding a logo to the at least one input essence to generate the output essence, such that the requested media content includes the logo when displayed by browser of the client device (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46, furthermore, a web page 300 having multiple sources of content and enhanced with the dynamic placement of display elements as described in fig. 3 col. 12 lines 18-20. Also, see figs. 3-4 col. 12 lines 21-50, col. 14 lines 19-35)
Re claim 8, Simeonov discloses a system for dynamic access rendering of media content, the system comprising: a first rendering tool configured to load a recipe in response to a request from a client device, with the recipe comprising a reference to at least one input essence and at least one instruction for processing the at least one input essence to generate the output essence (see fig. 2 col. 5 lines 8-12, lines 43-63, col. 6 lines 26-51 for a first rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) configured to load a recipe in response to a request from a client device (i.e. client devices 110 as shown in fig. 1), with the recipe comprising a reference to at least one input essence and at least one instruction for processing the at least one input essence to generate the output essence (i.e. When viewing the content, however, certain structural elements may be useful to define how and where content is rendered. For example, the client device 110 displays a view or viewport 205 into a particular web page or client application, which can change as the user scrolls up, down, left or right, or enlarges or decreases the screen size. In the example of FIG. 2, the client application is a Web browser operating on a tablet device, and the viewport is the effective viewable area of a particular page at any one time as described in fig. 2 col. 6 lines 52-60). Also, see figs. 3-4); a render engine of the first rendering tool configured to execute the at least one instruction (see fig. 2 col. 5 lines 47-63, col. 6 lines 26-51 for a render engine of the first rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) configured to execute the at least one instruction (i.e. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 43-46); an HTTP client of the first render engine configured to: request, from an embedded web server hosted by a plugin of a second rendering tool, a plurality of frames of the at least one input essence (see fig. 2 col. 5 lines 6-8, lines 47-63, col. 6 lines 26-64, col. 7 lines 60-61 for an HTTP client (i.e. the network 120 facilitates the transmission of TCP/IP protocol communications and HTTP/HTTPS requests made by the web browser 140 as described in col. 6 lines 4-6 in fig. 1) of the first render engine configured to: request, from an embedded web server hosted by a plugin of a second rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1), a plurality of frames of the at least one input essence (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46). Also, see figs. 3-4); receive, from the embedded web server, a payload comprising the plurality of frames of the at least one input essence (see fig. 2 col. 6 lines 26-64, col. 7 lines 60-61 for receive, from the embedded web server, a payload comprising the plurality of frames of the at least one input essence (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110. The extension logic used to determine where and when the display items are placed may be related to the extension content itself across native content at various levels of granularity, e.g., in the case of HTML content on the Web, a page or session or unit of time. As such, there is system-level extension and display content coordination (on the server and/or client-side) with regards to what gets placed where that is independent of the extension logic in any one extension payload (a widget, ad, etc.) across all types of extensions and display content as described in fig. 1 col. 5 lines 8-12, lines 43-46, col. 11 lines 32-41). Also, see figs. 3-4); and provide the plurality of frames to the render engine of the first rendering tool to generate the output essence from the plurality of frames by executing the at least one instruction in the recipe to process the plurality of frames, such that the generated output essence is configured to be displayed on a browser of the client device (see fig. 2 col. 5 lines 6-8, lines 47-63, col. 6 lines 26-64, col. 7 lines 60-61 for provide the plurality of frames to the render engine of the first rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) to generate the output essence from the plurality of frames by executing the at least one instruction in the recipe to process the plurality of frames, such that the generated output essence is configured to be displayed on a browser of the client device (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46). Also, see figs. 3-4)
Re claim 10, Simeonov as discussed in claim 3 above discloses all the claimed limitations of claim 10.
Re claim 11, Simeonov as discussed in claim 4 above discloses all the claimed limitations of claim 11.
Re claim 12, Simeonov as discussed in claim 5 above discloses all the claimed limitations of claim 12.
Re claim 14, Simeonov as discussed in claim 7 above discloses all the claimed limitations of claim 14.
Re claim 19, Simeonov as discussed in claim 15 above discloses all the claim limitations with additional claimed feature wherein the at least one instruction is configured for processing the at least one input essence by adding a logo to the at least one input essence to generate the output essence, such that the requested media content includes the logo when displayed by browser of the client device (see fig. 2 col. 5 lines 47-63, col. 6 lines 26-64 for the at least one instruction is configured for processing the at least one input essence by adding a logo to the at least one input essence to generate the output essence, such that the requested media content includes the logo when displayed by browser of the client device (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46, furthermore, a web page 300 having multiple sources of content and enhanced with the dynamic placement of display elements as described in fig. 3 col. 12 lines 18-20. Also, see figs. 3-4 col. 12 lines 21-50, col. 14 lines 19-35)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Simeonov et al. (US 9,830,304 B1)(hereinafter Simeonov) as applied to claims 1, 3-5, 7-8, 10-12, 14 and 19 above, and further in view of NAKAMURA et al. (US 2009/0037433 A1)(hereinafter NAKAMURA).
Re claim 2, Simeonov as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the plugin registered with the second rendering tool is configured to support, such that the plugin is configured to embed the web server in the second rendering tool (see fig. 2 col. 5 lines 6-12, lines 43-63 for the plugin registered with the second rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) is configured to support, such that the plugin is configured to embed the web server in the second rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1))
Simeonov fails to explicitly teach a dummy file format. However, the reference of NAKAMURA explicitly teaches a dummy file format (see ¶ 49 for a dummy file format as shown in figs. 1-2)
Therefore, taking the combined teachings of Simeonov and NAKAMURA as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (dummy file) into the system of Simeonov as taught by NAKAMURA.
One will be motivated to incorporate the above feature into the system of Simeonov as taught by NAKAMURA for the benefit of having an index file 50 that has a link to a dummy file 18a, by embedding a position (hereinafter, referred to as a "path") of the dummy file 18a in association with the corresponding file name, wherein the index file 50 also has a link to a dummy file 18a by embedding a path of the dummy file 18a in association with the corresponding subdirectory name, wherein when the user clicks a file name or subdirectory name in the index file 50 displayed on the WWW browser 24a by using a mouse 27, the WWW browser 24a sends a command to transfer the dummy file 18a to the card reader 10 ("get" command) by using the link set in association with the clicked name, wherein accordingly, the specified dummy file 18a is transferred from the card reader 10 in order to have a user friendly interaction (see figs. 1-2 ¶ 49)
Re claim 9, the combination of Simeonov and NAKAMURA as discussed in claim 2 above discloses all the claimed limitations of claim 9.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Simeonov et al. (US 9,830,304 B1)(hereinafter Simeonov) as applied to claims 1, 3-5, 7-8, 10-12, 14 and 19 above, and further in view of Gorin et al. (US 2018/0131743 A1)(hereinafter Gorin).
Re claim 6, Simeonov as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the second rendering tool configured to load the at least one input essence having the requested media content (see fig. 2 col. 5 lines 8-12, lines 43-63, col. 6 lines 26-51 for the second rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) configured to load the at least one input essence having the requested media content (i.e. When viewing the content, however, certain structural elements may be useful to define how and where content is rendered. For example, the client device 110 displays a view or viewport 205 into a particular web page or client application, which can change as the user scrolls up, down, left or right, or enlarges or decreases the screen size. In the example of FIG. 2, the client application is a Web browser operating on a tablet device, and the viewport is the effective viewable area of a particular page at any one time as described in fig. 2 col. 6 lines 52-60). Also, see figs. 3-4)
Simeonov fails to explicitly teach comprises a file format parser from a file. However, the reference of Gorin explicitly teaches comprises a file format parser from a file (see ¶ 48 for a file format parser from a file as shown in fig. 7)
Therefore, taking the combined teachings of Simeonov and Gorin as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (parser) into the system of Simeonov as taught by Gorin.
One will be motivated to incorporate the above feature into the system of Simeonov as taught by Gorin for the benefit of having a decoder 200 that may receive the archive format 700, unzip the zip file 705, and load the mark up portion 710 (which may be in a file format) using a mark-up parser 725, such as a browser program, for example, Microsoft Edge, Google Chrome, Firefox, or the like, wherein the mark-up portion 710 may instruct the mark-up parser 725 to load and/or instantiate one or more accessors stored in the accessor portion 715 by an accessor execution engine 726 in order to ease the processing time when using a mark-up parser 725 (see fig. 7 ¶ 48)
Re claim 13, the combination of Simeonov and Gorin as discussed in claim 6 above discloses all the claimed limitations of claim 13.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Simeonov et al. (US 9,830,304 B1)(hereinafter Simeonov), and further in view of Gorin et al. (US 2018/0131743 A1)(hereinafter Gorin).
Re claim 15, Simeonov discloses a system for dynamic random access rendering of media content, the system comprising: a rendering tool configured to load a recipe comprising a reference to at least one input essence and at least one instruction that collectively generates an output essence using the at least one input essence (see fig. 2 col. 5 lines 8-12, lines 43-63, col. 6 lines 26-51 for a rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) configured to load a recipe comprising a reference to at least one input essence and at least one instruction that collectively generates an output essence using the at least one input essence (i.e. When viewing the content, however, certain structural elements may be useful to define how and where content is rendered. For example, the client device 110 displays a view or viewport 205 into a particular web page or client application, which can change as the user scrolls up, down, left or right, or enlarges or decreases the screen size. In the example of FIG. 2, the client application is a Web browser operating on a tablet device, and the viewport is the effective viewable area of a particular page at any one time as described in fig. 2 col. 6 lines 52-60). Also, see figs. 3-4); a render engine of the rendering tool configured to execute the at least one instruction and configured to load the at least one input essence of media content, and further including a plugin having a web server embedded therein that is communicatively coupled with a TCP port for receiving a request from a client device for the output essence (see fig. 2 col. 5 lines 47-63, col. 6 lines 26-51 for a render engine of the rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) configured to execute the at least one instruction (i.e. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 43-46) and configured to load the at least one input essence of media content (i.e. When viewing the content, however, certain structural elements may be useful to define how and where content is rendered. For example, the client device 110 displays a view or viewport 205 into a particular web page or client application, which can change as the user scrolls up, down, left or right, or enlarges or decreases the screen size. In the example of FIG. 2, the client application is a Web browser operating on a tablet device, and the viewport is the effective viewable area of a particular page at any one time as described in fig. 2 col. 6 lines 52-60), and further including a plugin having a web server embedded therein that is communicatively coupled with a TCP port (i.e. the network 120 facilitates the transmission of TCP/IP protocol communications and HTTP/HTTPS requests made by the web browser 140 as described in col. 6 lines 4-6 in fig. 1) for receiving a request from a client device for the output essence (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46). Also, see figs. 3-4), wherein the render engine is configured to generate the output essence from the at least one input essence in accordance with the at least one instruction in the recipe and transmit the generated output essence to the client device for display thereon (see fig. 2 col. 5 lines 6-8, lines 47-63, col. 6 lines 26-64, col. 7 lines 60-61 for the render engine is configured to generate the output essence from the at least one input essence in accordance with the at least one instruction in the recipe and transmit the generated output essence to the client device for display thereon (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46). Also, see figs. 3-4)
Simeonov fails to explicitly teach including a file format parser from a file. However, the reference of Gorin explicitly teaches including a file format parser from a file (see ¶ 48 for a file format parser from a file as shown in fig. 7)
Therefore, taking the combined teachings of Simeonov and Gorin as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (parser) into the system of Simeonov as taught by Gorin.
One will be motivated to incorporate the above feature into the system of Simeonov as taught by Gorin for the benefit of having a decoder 200 that may receive the archive format 700, unzip the zip file 705, and load the mark up portion 710 (which may be in a file format) using a mark-up parser 725, such as a browser program, for example, Microsoft Edge, Google Chrome, Firefox, or the like, wherein the mark-up portion 710 may instruct the mark-up parser 725 to load and/or instantiate one or more accessors stored in the accessor portion 715 by an accessor execution engine 726 in order to ease the processing time when using a mark-up parser 725 (see fig. 7 ¶ 48)
Re claim 16, the combination of Simeonov and Gorin as discussed in claim 15 above discloses all the claim limitations with additional claimed feature taught by Simeonov further comprising the client device that is configured to request the media content configured by the recipe and to receive the generated output essence to be displayed on a browser executed thereon (see fig. 2 col. 5 lines 6-8, lines 47-63, col. 6 lines 26-64 for the client device (i.e. client devices 110 as shown in fig. 1) that is configured to request the media content configured by the recipe and to receive the generated output essence to be displayed on a browser executed thereon (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46). Also, see figs. 3-4)
Re claim 17, the combination of Simeonov and Gorin as discussed in claim 15 above discloses all the claim limitations with additional claimed feature taught by Simeonov wherein the rendering tool is further configured to generate the output essence comprising a plurality of frames just in time in response to the request from the client device, without processing an entirety of the at least one input essence before generating the output essence (see fig. 2 col. 5 lines 6-8, lines 47-63, col. 6 lines 26-64, col. 7 lines 60-61 for the rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) is further configured to generate the output essence comprising a plurality of frames just in time in response to the request from the client device (i.e. client devices 110 as shown in fig. 1), without processing an entirety of the at least one input essence before generating the output essence (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46). Also, see figs. 3-4)
Re claim 18, the combination of Simeonov and Gorin as discussed in claim 15 above discloses all the claim limitations with additional claimed feature taught by Simeonov wherein the rendering tool is configured to generate the output essence from the at least one input essence before an entirety of the requested media content is written to a disk (see fig. 2 col. 5 lines 6-8, lines 47-63, col. 6 lines 26-64 for the rendering tool (i.e. content providers 115 and/or ISPs/MSAs 120 as shown in fig. 1) is configured to generate the output essence from the at least one input essence before an entirety of the requested media content is written to a disk (i.e. the content is "pulled" to the user's device--that is it is delivered in response to a request from a user 105 by, for example, providing a result list in response to a search query or clicking on a HTTP hyperlink on a webpage. The users 105 typically operate the client devices 110 by interacting with software on the device 110, such as a web browser 140 that provides navigational and display functionality for content delivered to the device 110 as described in fig. 1 col. 5 lines 8-12, lines 43-46). Also, see figs. 3-4)
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
5/19/2022
/JOSE M. MESA/
Examiner
Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484